DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Examiner acknowledges applicants’ arguments in the Response dated January 8, 2021 directed to the Non-Final Office Action dated September 8, 2020.  Claims 1-21 are pending.  Claims 20-21 have been withdrawn.  Claims 1-19 are pending in the application and subject to examination as part of this office action.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weber et al., US 2010/0105454 A1 (Weber) in view of Santhana, US 2007/0265984 A1 (hereinafter Santhana).

Regarding Claim 1 (Currently Amended):  Weber discloses a method for transferring funds between an electronic gaming device and a portable electronic device, the electronic gaming device having a value transfer device, the method comprising:
detecting, by the value transfer device of the electronic gaming device, input of a monetary bill having a monetary value (Weber, other examples of events which may be received from one of the physical devices 105 by a device interface, include … 2) Bill insert message with the denomination of the bill [0230]);
determining whether at least a portion of the monetary value of the input of the monetary bill is to be transferred from the electronic gaming device to the portable electronic device (Weber, upon receiving the command regarding the acceptance, third-party device 1014 sends 2808 a request transfer command, which is one of the commands in the specific set, including the certain number of credits and gaming device ID of gaming device 1002 to account metering server 1312 [0671]).
Weber fails to explicitly disclose 
determining whether a wireless connection has been established between a portable electronic device that is proximate to the electronic gaming device and the electronic gaming device;
requesting a digital ticket in accordance with the at least the portion of the monetary value if the determining has determined that the at least the portion of the monetary value of the input of the monetary bill is to be transferred from the electronic gaming device to the portable electronic device;
receiving, at the value transfer device of the electronic gaming device, the digital ticket in response to the requesting of the digital ticket, the digital ticket 
transmitting, after the digital ticket has been received, the digital ticket to the portable electronic device via the wireless connection.
Santhana teaches 
determining whether a wireless connection has been established between a portable electronic device that is proximate to the electronic gaming device and the electronic gaming device (Santhana, upon launching the software application in the first mobile device 103, a transaction request is sent from the first mobile device to the second mobile device; the transaction request includes the unique RFID identifier and the unique digital certificate of the first mobile device; upon receiving the transaction request from the first mobile device, the second mobile device checks the authenticity of the RFID identifier sent by the first mobile device; the digital certificate received from the first mobile device via radio frequency communication, is verified by the second mobile device; if the RFID identifier and the digital certificate provided by the first mobile device are determined to be valid, the second RFID device responds by transmitting a reply authorizing the transaction with the first mobile device; the reply from the second mobile device includes the unique RFID identifier and the digital certificate of the second mobile device; the first mobile device upon receiving the RFID identifier and the digital certificate from the second mobile device verifies the authenticity of the RFID identifier and the digital certificate of the second mobile device 105; if the RFID identifier and the digital certificate provided by the second mobile device are determined to be valid, the first mobile device authenticates the transaction with the second mobile device [0022]; in one embodiment of the method described in FIG. 1, the first mobile device is an RFID enabled mobile 
requesting a digital ticket in accordance with the at least the portion of the monetary value if the determining has determined that the at least the portion of the monetary value of the input of the monetary bill is to be transferred from the electronic gaming device to the portable electronic device (Santhana, upon confirming the identity of the second mobile device, the user of the first mobile device provides information on the transaction, for example, the user of the first mobile device inputs the amount of digital value points that is to be transferred from the first mobile device to the second mobile device [0022]);
receiving, at the value transfer device of the electronic gaming device, the digital ticket in response to the requesting of the digital ticket, the digital ticket representing a value corresponding to the at least the portion of the monetary value (Santhana, the software application in the cell phone of user A checks with the electronic digital wallet of A to check if the $20 monetary value is available in its electronic digital wallet [0025]; in the event $20 is not available in the digital wallet of user A, or in the primary reserve account of user A, the application prompts user A to download cash using a debit/credit card or a pre-paid debit card linked to the primary account; this withdrawal can be effected by logging on and transacting to a banking system server via the internet, using the GSM communication link [0026]); and
transmitting, after the digital ticket has been received, the digital ticket to the portable electronic device via the wireless connection (Santhana, upon receiving the confirmation from the second mobile device to transfer digital value points to the second mobile device, the first mobile device transfers the digital value points 
Weber discloses a system for interfacing with a third-party application (Weber [Abstract])).  A gaming machine with a master gaming controller may execute externally-controlled interface (ECI) processes that enable content generated and managed on the remote host to be output on the gaming machine (Weber [0058]).  In some embodiments, the ECI content may include a virtual Automatic Teller Machine (ATM) 616 which may enable the gaming machine to provide fund transfers and monetary account management (Weber [0190]).  Weber fails to explicitly disclose the details of how the transfer of money is accomplished.  
Santhana teaches a method and system for conducting money or value point transactions between a first mobile device and a second mobile device in a network of a plurality of mobile devices (Santhana [Abstract]).  Each mobile device contains a radio frequency identification module with a digital wallet on each said mobile device for storing and processing digital value points (Santhana [Abstract]).  The transaction is initiated by the first mobile device with the second mobile device by exchanging RFID identifiers and digital certificates via radio frequency identification transmission and reception (Santhana [Abstract]).  Digital certificates can be exchanged between the digital wallets of the first and second mobile devices using radio frequency transmission (Santhana [Abstract]).  The method and system disclosed herein allows users equipped with RFID enabled mobile devices to transact over a short range without a need for connectivity to a banking infrastructure or a central network (Santhana [Abstract]).  In one embodiment, a first mobile device is an RFID enabled mobile phone and a second mobile device is an RFID enabled automated teller machine (ATM) (Santhana [0035]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the gaming machine with a virtual ATM as disclosed by Weber with the method that allows users equipped with RFID enabled mobile devices to transact over a short range as 

Regarding Claim 2 (Currently Amended):  Santhana further teaches wherein the transmitting comprises directing, by the value transfer device, the digital ticket to the portable electronic device over the wireless connection (Santhana, the ATM transfers the cash to the digital wallet in the user's mobile device via radio frequency [0036]).

Regarding Claim 3 (Currently Amended):  Santhana further teaches wherein the transmitting comprises directing, by the electronic gaming device, the digital ticket to the portable electronic device over the wireless connection (Santhana, the ATM transfers the cash to the digital wallet in the user's mobile device via radio frequency [0036]).

Regarding Claim 4 (Currently Amended):  Santhana further teaches wherein the directing is by way of a command that causes the digital ticket to be transmitted to the portable electronic device over the wireless connection between the portable electronic device and the electronic gaming device (Santhana, the ATM transfers the cash to the digital wallet in the user's mobile device via radio frequency [0036]).

Regarding Claim 5 (Currently Amended):  Santhana further teaches:
receiving funds transfer parameters at the electronic gaming device (Santhana, the ATM checks the amount of cash available against the primary account of the user [0036]; this step inherently requires the receipt of the request for an amount of cash).
Weber further discloses  
wherein the determining of the at least the portion of the monetary value of the input of the monetary bill to be transferred from the electronic gaming device to the portable electronic device is based on the funds transfer parameters (Weber, upon receiving the command regarding the acceptance, third-party device 1014 sends 2808 a request transfer command, which is one of the commands in the specific set, including the certain number of credits and gaming device ID of gaming device 1002 to account metering server 1312 [0671]).

Regarding Claim 6 (Currently Amended):  Santhana further teaches wherein the funds transfer parameters are received from the portable electronic device over the wireless connection (Santhana, the communication network is inclusive of, but not restricted to systems, for example, a wireless, global system for mobile communications (GSM), code division multiple access and satellite communication system network, for example the ORBCOMM.RTM. communication system of ORBCOMM, Inc., etc. [0030]).

Regarding Claim 7 (Currently Amended):  Santhana further teaches wherein the funds transfer parameters are received at the electronic gaming device by user interaction with a user interface associated with the electronic gaming device (Santhana, upon locking, a message is transmitted from cell phone A to cell phone B indicating an incoming payment and the amount of the payment; upon receiving the message, the user of cell phone B accepts or declines the payment [0025]).

Regarding Claim 8 (Currently Amended):  Santhana further teaches:
initiating display of the digital ticket at a display device associated with the electronic gaming device (Santhana, when user A confirms payment, a message 

Regarding Claim 9 (Currently Amended):  Santhana further teaches wherein the digital ticket is configured to be displayed on the portable electronic device (Santhana, when user A confirms payment, a message is displayed on both the cell phones of A and B that a payment has been made or received [0025]). 

Regarding Claim 19 (Currently Amended):  Weber discloses a computer readable medium including computer program code stored thereon for transferring funds between an electronic gaming device and a portable electronic device, the electronic gaming device having a value transfer device, the computer readable medium comprising:
computer program code for detecting, by the value transfer device of the electronic gaming device, input of a monetary bill having a monetary value (Weber, other examples of events which may be received from one of the physical devices 105 by a device interface, include … 2) Bill insert message with the denomination of the bill [0230]);
computer program code for determining whether at least a portion of the monetary value of the input of the monetary bill is to be transferred from the electronic gaming device to the portable electronic device (Weber, upon receiving the command regarding the acceptance, third-party device 1014 sends 2808 a request transfer command, which is one of the commands in the specific set, including the certain number of credits and gaming device ID of gaming device 1002 to account metering server 1312 [0671]).
Weber fails to explicitly disclose 
computer program code for determining whether a wireless connection has been established between the portable electronic device that is proximate to the electronic gaming device and the electronic gaming device;
computer program code for requesting a digital ticket in accordance with the at least the portion of the monetary value if the determining has determined that at least the portion of the monetary value of the input of the monetary bill is to be transferred from the electronic gaming device to the portable electronic device;
computer program code for obtaining, from a third-party server, a digital ticket in accordance with the at least the portion of the monetary value if the determining has determined that at least the portion of the monetary value of the input of the monetary bill is to be transferred from the electronic gaming device to the portable electronic device, the digital ticket in response to the requesting of the digital ticket, the digital ticket representing a value corresponding to the at least the portion of the monetary value; and
computer program code for transmitting, after the digital ticket has been received, the digital ticket to the portable electronic device via the wireless connection.
Santhana teaches 
computer program code for determining whether a wireless connection has been established between the portable electronic device that is proximate to the electronic gaming device and the electronic gaming device (Santhana, upon launching the software application in the first mobile device 103, a transaction request is sent from the first mobile device to the second mobile device; the transaction request includes the unique RFID identifier and the unique digital certificate of the first mobile device; upon receiving the transaction request from the first mobile device, the second mobile device checks the authenticity of the 
computer program code for requesting a digital ticket in accordance with the at least the portion of the monetary value if the determining has determined that at least the portion of the monetary value of the input of the monetary bill is to be transferred from the electronic gaming device to the portable electronic device (Santhana, upon confirming the identity of the second mobile device, the user of the first mobile device provides information on the transaction, for example, the user of the first mobile device inputs the amount of digital value points that is to be transferred from the first mobile device to the second mobile device [0022]);
computer program code for obtaining, from a third-party server, a digital ticket in accordance with the at least the portion of the monetary value if the determining 
computer program code for transmitting, after the digital ticket has been received, the digital ticket to the portable electronic device via the wireless connection (Santhana, upon receiving the confirmation from the second mobile device to transfer digital value points to the second mobile device, the first mobile device transfers the digital value points specified by the user of first mobile device to the second mobile device 106 [0023]).
As stated above with respect to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the gaming machine with a virtual ATM as disclosed by Weber with the method that allows users equipped with RFID enabled mobile devices to transact over a short range as taught by Santhana in order to easily allow for money transfer without a need for connectivity to a banking infrastructure or a central network.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weber, in view of Santhana, and further in view of Kwan, US 7,742,996 B1 (hereinafter Kwan).

Regarding Claim 10 (Currently Amended):  Weber, as modified, discloses the invention as recited above.  Weber, as modified, fails to explicitly disclose wherein the digital ticket is configured to be stored on the portable electronic device.

Weber discloses a system for interfacing with a third-party application (Weber [Abstract])).  A gaming machine with a master gaming controller may execute externally-controlled interface (ECI) processes that enable content generated and managed on the remote host to be output on the gaming machine (Weber [0058]).  In some embodiments, the ECI content may include a virtual Automatic Teller Machine (ATM) 616 which may enable the gaming machine to provide fund transfers and monetary account management (Weber [0190]).  Weber fails to explicitly disclose storing any information relating to the fund transfers.  
Kwan teaches an electronic economic value representation distribution system (Kwan [Abstract]).  The potential user may specify the economic value representation (Kwan [Abstract]).  Upon successful authentication of presented and successful reconciling with originating account, verifier is to provide user with services or amount valued by the economic representation (Kwan [Abstract]).  In one embodiment, a digital receipt to the user's mobile device can also be provided as final proof of withdrawal where such digital receipt can be reconciled with the system on demand through a wireless means such as Bluetooth (Kwan [C9:9-31]).  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the gaming machine with a virtual ATM as disclosed by Weber with the storage of a digital receipt on a user’s mobile device as taught by Kwan in order to verifiably document financial transactions.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weber, in view of Santhana, and further in view of Fernandes et al., US 2004/0094624 A1 (hereinafter Fernandes).

Regarding Claim 11 (Currently Amended):  Weber, as modified, discloses the invention as recited above.  Weber, as modified, fails to explicitly disclose wherein the digital ticket is encrypted.
Fernandes teaches wherein the digital ticket is encrypted (Fernandes, digital receipts within a secure encrypted session [0097]).
Weber discloses a system for interfacing with a third-party application (Weber [Abstract])).  A gaming machine with a master gaming controller may execute externally-controlled interface (ECI) processes that enable content generated and managed on the remote host to be output on the gaming machine (Weber [0058]).  In some embodiments, the ECI content may include a virtual Automatic Teller Machine (ATM) 616 which may enable the gaming machine to provide fund transfers and monetary account management (Weber [0190]).  Weber fails to explicitly disclose an encrypted digital ticket.  
Fernandes teaches an adaptor allows a magnetic stripe card reader to receive information from other media such as wireless proximity chip cards while maintaining the ability to receive a magnetic stripe card. In accordance with one embodiment, the adaptor includes a simulacrum structure of sufficiently narrow width to fit substantially permanently within the slot of the magnetic stripe reading device, while providing sufficient room for a magnetic stripe card to also be concurrently accommodated within the slot and read by the reader head (Fernandes [Abstract]).  The simulacrum structure may be in electronic communication with one or more transceivers of wireless communications such as RF and IR (Fernandes [Abstract]).  In one embodiment, Fernandes teaches a ViVOwallet application that aggregates personal financial information and personal credit/debit/ATM/pre-pay/loyalty/member/ID card information found on 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the gaming machine with a virtual ATM as disclosed by Weber with the use of digital receipts within a secure encrypted session as taught by Fernandes in order to accurately document financial transactions.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weber, in view of Santhana, and further in view of Mori et al., US 2001/0025272 A1 (hereinafter Mori).

Regarding Claim 12 (Currently Amended):  Weber, as modified, discloses the invention as recited above.  Weber, as modified, fails to explicitly disclose wherein the digital ticket is electronically readable and includes a bar code.
Mori teaches wherein the digital ticket is electronically readable and includes a bar code (Mori, The original information about a digital receipt seal written to a two-dimensional bar code 150 [0130] and [Fig. 16]).
Weber discloses a system for interfacing with a third-party application (Weber [Abstract])).  A gaming machine with a master gaming controller may execute externally-controlled interface (ECI) processes that enable content generated and managed on the remote host to be output on the gaming machine (Weber [0058]).  In some embodiments, the ECI 
Mori teaches original information about a digital receipt seal written to a two-dimensional bar code (Mori [0130]).  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the gaming machine with a virtual ATM as disclosed by Weber with the storage of a digital receipt with a bar code as taught by Mori in order to verifiably document financial transactions.

Claims 13-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weber, in view of Santhana, in view of Mori, and further in view of Atkinson et al., US 2004/0142744 A1 (hereinafter Atkinson).

Regarding Claim 13 (Currently Amended):  Weber, as modified, discloses the invention as recited above.  Weber, as modified, fails to explicitly disclose wherein the digital ticket is electronically readable and includes information for at least an amount and a time and a gaming venue.
Mori teaches wherein the digital ticket is electronically readable (Mori, The original information about a digital receipt seal written to a two-dimensional bar code 150 contains a program 161 for a signature, an MD function 162 of a user, an encryption key 163 of a user, private information 164 (authentication information) of a user, MD function/encryption key verification information 165, and image data 166 (an image of a seal, a signature, a picture, etc.) [0130] and [Fig. 16]).
As recited above with respect to claim 12, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the gaming machine with a virtual 
Atkinson teaches wherein the receipt includes information for at least an amount and a time and a gaming venue (Atkinson, the receipt could include information such as the date, time, amount, location, wireless device identification [0072]).
Weber discloses a system for interfacing with a third-party application (Weber [Abstract])).  A gaming machine with a master gaming controller may execute externally-controlled interface (ECI) processes that enable content generated and managed on the remote host to be output on the gaming machine (Weber [0058]).  In some embodiments, the ECI content may include a virtual Automatic Teller Machine (ATM) 616 which may enable the gaming machine to provide fund transfers and monetary account management (Weber [0190]).  Weber fails to explicitly disclose a digital receipt or what information would be included on a receipt.  
Receipts are commonly used in financial transactions as a type of proof for a particular transaction.  Atkinson teaches a receipt that includes information such as the date, time, amount, location, wireless device identification (Atkinson [0072]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the gaming machine with a virtual ATM as disclosed by Weber with a receipt that includes an amount and a time and a gaming venue as taught by Atkinson in order to verifiably document financial transactions.

Regarding Claim 14 (Currently Amended):  Mori further teaches wherein the digital ticket is electronically readable (Mori, The original information about a digital receipt seal written to a two-dimensional bar code 150 contains a program 161 for a signature, an MD function 162 of a user, an encryption key 163 of a user, private information 164 (authentication information) 
Atkinson further teaches wherein the receipt includes information for at least a gaming venue (Atkinson, the receipt could include information such as  ... location [0072]).

Regarding Claim 15 (Currently Amended):  Mori further teaches wherein the digital ticket is electronically readable (Mori, The original information about a digital receipt seal written to a two-dimensional bar code 150 contains a program 161 for a signature, an MD function 162 of a user, an encryption key 163 of a user, private information 164 (authentication information) of a user, MD function/encryption key verification information 165, and image data 166 (an image of a seal, a signature, a picture, etc.) [0130] and [Fig. 16]).
Atkinson further teaches wherein the receipt includes information for at least an identifier for the electronic gaming device (Atkinson, the record may include ... the type of game, ... the machine or location at which the game was played [0072]).

Regarding Claim 16 (Currently Amended):  Mori further teaches wherein the digital ticket is electronically readable and includes at least one of a bar code (Mori, The original information about a digital receipt seal written to a two-dimensional bar code 150 contains a program 161 for a signature, an MD function 162 of a user, an encryption key 163 of a user, private information 164 (authentication information) of a user, MD function/encryption key verification information 165, and image data 166 (an image of a seal, a signature, a picture, etc.) [0130] and [Fig. 16]).
Atkinson further teaches wherein the receipt includes an amount (Atkinson, the receipt could include information such as ... amount [0072]), a time stamp (Atkinson, the receipt could include information such as the date, time [0072]), a gaming venue identifier (Atkinson, the receipt could include information such as ... location [0072]), an electronic gaming device 

Regarding Claim 17 (Currently Amended):  Mori further teaches wherein the digital ticket is humanly readable (Mori, the digital receipt seal can be output as a printout 153 in the two-dimensional bar code format or a text format [0131]).
Atkinson further teaches wherein the receipt includes at least one of an amount (Atkinson, the receipt could include information such as ... amount [0072]), a time stamp (Atkinson, the receipt could include information such as the date, time [0072]), a gaming venue identifier (Atkinson, the receipt could include information such as ... location [0072]), an electronic gaming device identifier (Atkinson, the record may include ... the type of game, ... the machine or location at which the game was played [0072]), and a transaction identifier (Atkinson, the receipt could include information such as … batch session [0072]).

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weber, in view of Santhana, and further in view of Silver, US 2005/0043996 A1 (hereinafter Silver).

Regarding Claim 18 (Currently Amended):  Weber, as modified, discloses the invention as recited above.  Weber, as modified, fails to explicitly disclose wherein the method comprises:
storing a virtual receipt corresponding to the digital ticket at the electronic gaming device.
Silver teaches wherein the method comprises:
storing a virtual receipt corresponding to the digital ticket at the electronic gaming device (Silver, after the transaction is complete, the digital receipt is stored in the RCMS database via a digital receipt storage act 450 [0049]).
Weber discloses a system for interfacing with a third-party application (Weber [Abstract])).  A gaming machine with a master gaming controller may execute externally-controlled interface (ECI) processes that enable content generated and managed on the remote host to be output on the gaming machine (Weber [0058]).  In some embodiments, the ECI content may include a virtual Automatic Teller Machine (ATM) 616 which may enable the gaming machine to provide fund transfers and monetary account management (Weber [0190]).  Weber fails to explicitly disclose storing any information relating to the fund transfers.  
Silver teaches a system and method for managing restaurant customer data elements (Silver [Abstract]).  In one embodiment, customers may pay for a bill using cellular phones or RFID systems (Silver [0032]).  After the transaction is complete, a digital receipt is stored in the RCMS database via a digital receipt storage act 450 and a copy prints from the terminal device for the customer via a customer receipt act 455 (Silver [0049]).  That is, a receipt is stored with both the restaurant and the customer.  This provides two separate sources of verification for a transaction.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the gaming machine with a virtual ATM as disclosed by Weber with the storage of a digital receipt on a provider’s device as taught by Silver in order to verifiably document financial transactions.

Response to Arguments
Applicant's arguments filed January 8, 2021 have been fully considered but they are not persuasive. 
Applicant argues “The alleged combination of Weber and Santhana does not teach or suggest ‘determining whether at least a portion of the monetary value of the input of the monetary bill is to be transferred from the electronic gaming device to the portable electronic device’ as recited in claim 1” (Response [p. 10]).  According to applicant, “Weber simply teaches that the gaming device sends a command to the third-party server about the acceptance of its offer. No determination of any kind is made by the gaming device, much less is there any discussion in Weber of a processer of the gaming device making such a determination” (Response [p. 11]).
First, it is never useful for applicant to creatively expound on the language in the claims.  Applicant states “[n]o determination of any kind is made by the gaming device” (Response [p. 11]).  Upon a closer reading of the claim, the examiner draws applicant’s attention to the fact that the limitation at issue does not describe which device, if any, “determin[es] whether at least a portion of the monetary value of the input of the monetary bill is to be transferred from the electronic gaming device to the portable electronic device”.  
Nevertheless, the examiner maintains that the cited language reads on the limitation at issue.  
Weber discloses a system for wherein a gaming machine with a master gaming controller may execute externally-controlled interface (ECI) processes (Weber [0058]), including the execution of a virtual Automatic Teller Machine (ATM) which may enable the gaming machine to provide fund transfers and monetary account management (Weber [0190]).  One of ordinary skill in the art is familiar with the functioning of a standard ATM.  Money is not transferred unless there is a clear indication to transfer money.  This determination involves several steps, beginning with a user initiating a transaction.  
First, Weber states “upon sending the offer, third-party processor determines 2804 whether a player playing a game at gaming device 1002 has accepted the offer” (Weber [0671]).  That is, third party processor determines 2804 whether a player playing a game at gaming 

Next, applicant states 
the alleged combination of Weber and Santhana does not teach or suggest “requesting a digital ticket in accordance with the at least the portion of the monetary value if the determining has determined that the at least the portion of the monetary value of the input of the monetary bill is to be transferred from the electronic gaming device to the portable electronic device” as recited in claim 1.” (Response [p. 11])
Specifically, applicant argues that the “The first mobile device of claim 1 is not requesting a digital ticket, nor does the device interface of Weber request a digital ticket.” (Response [p. 11])
Santhana teaches a method and system for conducting money or value point transactions between a first mobile device and a second mobile device in a network of a plurality of mobile devices (Santhana [Abstract]).  Each mobile device contains a radio frequency identification module with a digital wallet on each said mobile device for storing and processing digital value points (Santhana [Abstract]).  Santhana teaches multiple embodiments where money is transferred from one device to another.  In a first embodiment, a user is able to transmit money from a first cell phone to a second cell phone (Santhana [0025]).  In another embodiment, a first mobile device is able to receive money from a second device, in this case an RFID enabled automated teller machine (ATM) (Santhana [0035]).  In both instances, the user requests a transfer of money.  The user enters the transfer amount desired (Santhana 
The present claims state “the digital ticket representing a value corresponding to the at least a portion of the monetary value”.  Based on this language, it appears that the “digital ticket” is digital currency.  Since Santhana transfer money to or from a digital wallet, the money that is transferred is the “digital ticket” recited in the claims.  The examiner maintains the rejections.

Finally, applicant argues 
the alleged combination of Weber and Santhana does not teach or suggest “receiving, at the value transfer device of the electronic gaming device, the digital ticket in response to the requesting of the digital ticket, the digital ticket representing a value corresponding to the at least the portion of the monetary value” as recited in claim 1.  (Response [pp. 11-12])
As stated above, the request for a digital ticket sent from the first mobile device is the request for the monetary transaction.  Santhana teaches the software application checks with the electronic digital wallet of A to check if the $20 monetary value is available in its electronic digital wallet (Santhana [0025]).  If $20 is not available in the digital wallet of user A, or in the primary reserve account of user A, the application prompts user A to download cash using a debit/credit card or a pre-paid debit card linked to the primary account; this withdrawal can be effected by logging on and transacting to a banking system server via the internet, using the GSM communication link (Santhana [0026]).  Thus, the first device withdraws the cash.  The examiner maintains the rejections.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147.  The examiner can normally be reached on M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WERNER G GARNER/Primary Examiner, Art Unit 3715